Citation Nr: 0928510	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO. 07-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension, 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from the December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The Board again notes that in his March 2007 substantive 
appeal, the Veteran raised the issue of an eye condition, as 
secondary to his service-connected diabetes. The RO has not 
addressed this issue and it is therefore REFERRED for 
appropriate action.


FINDINGS OF FACT

The Veteran's current hypertension was not present until many 
years after separation from service, and was not caused or 
aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in active service, and cannot 
be presumed to have manifested as a result of active service, 
and is not proximately due to or the result of a service-
connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
his currently diagnosed hypertension. Service connection may 
be granted for disability due to disease or injury incurred 
in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131. 
If a chronic disorder such as cardiovascular disease 
manifests to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes initially that there is no evidence of 
hypertension in the Veteran's service treatment records. On 
separation from service, his blood pressure was recorded as 
110/70. There is also no evidence of the presence of 
hypertension during the first year after the Veteran was 
discharged from service.

The Veteran's primary contention is the current hypertension 
is secondary to a service-connected disability. In his 
December 2006 notice of disagreement, the Veteran made clear 
that he contends his 1996 myocardial infarction was due to 
his service-connected diabetes mellitus causing the 
hypertension, which led to the myocardial infarction. While 
the Veteran clearly believes this to be true, such a 
suggestion by either the Veteran or his representative is not 
sufficient medical evidence of a nexus. Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence showing that 
the Veteran's hypertension is secondary to his service-
connected diabetes is required for service connection.

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder. See 38 C.F.R. § 3.310(a). This regulation has been 
interpreted by the Court to allow service connection for a 
disorder that is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder. See Allen v. Brown, 7 Vet. App. 439 
(1995). Recently, the regulation was revised to incorporate 
the Court's ruling. See 71 FR 52747, Sept. 7, 2006. The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), 
disability which is proximately due to or the 
result of a service-connected disease or injury 
shall be service connected. When service connection 
is thus established for a secondary condition, the 
secondary condition shall be considered a part of 
the original condition. (b) Aggravation of 
nonservice-connected disabilities. Any increase in 
severity of a nonservice-connected disease or 
injury that is proximately due to or the result of 
a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected 
disease, will be service connected. However, VA 
will not concede that a nonservice- connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions that were 
already being applied by the VA. Accordingly, a remand to 
have the RO apply the revised regulation is not required.

As noted by the January 2009, the Veteran's diagnosis of 
hypertension preceded the diagnosis of diabetes by many 
years. A review of the medical evidence shows that in 
February 1992 the Veteran was seen in a VA treatment facility 
with complaints of losing his balance over the prior few 
weeks. A diagnosis of hypertension is noted at that time, 
with a firm diagnosis showing in the records in 1993. The 
Veteran contends that he has treated for this condition for 
many years, but no evidence is in the record showing a 
diagnosis prior to 1993. The Veteran's diabetes, however, was 
initially diagnosed in June 2006, some thirteen years 
following his onset of hypertension. The fact that the 
hypertension preceded the diabetes seems to indicate that the 
diabetes could not have caused the hypertension.  This matter 
required further investigation and a VA examination was 
ordered by the Board in the remand of October 2008.  

A VA examiner reviewed the claims folder and examined the 
Veteran in January 2009. Based upon a review of the record 
and physical examination, the examiner confirmed that the 
Veteran's hypertension did not begin during service or within 
one year of his discharge from service and is not otherwise 
due to an incident of service. The examiner also opined that 
the hypertension was not caused by diabetes, since it 
preceded diabetes. Finally, the examiner noted no renal 
disease and based upon that fact opined that the Veteran's 
diabetes has not worsened or aggravated the Veteran's 
preexisting hypertension.

Essentially, the only medical evidence of record addressing 
the pertinent question in this case weighs against the claim. 
For these reasons, the Board finds that the Veteran's current 
hypertension was not caused or aggravated by service-
connected diabetes mellitus. Accordingly, the Board concludes 
that hypertension was not proximately due to or the result of 
a service-connected disability.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for entitlement to service 
connection for hypertension. Sufficient evidence is available 
to reach a decision and the Veteran is not prejudiced by 
appellate review at this time.

VA sent the Veteran letters in October 2006, June 2007, and 
January 2009 informing him of the evidence necessary to 
establish service connection on both a direct and secondary 
basis. The Veteran was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf. These 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2008). The June 2007 and January 2009 letters also informed 
the Veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Any defect 
with respect to the timing of the notice requirement was 
harmless error. The Veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his service treatment records, and his 
VA and private treatment records have been associated with 
the claims folder. The Veteran was afforded a VA examination 
with regard to his hypertension claim and the January 2009 
examination report is included in the claims folder. 

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for arterial hypertension, 
to include as secondary to service-connected diabetes 
mellitus, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


